Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants’ response to the office action filed on 09 June 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2021 has been entered.

 Claims 1-3, 5, 7-15, 17, 19 and 20 are pending and under examination.


	Claim Objections
Claim 20 is objected to because of the following informalities: the last step of claim 20 is currently designated as “(d)”  without any preceding step designations as claim 20 has been amended to remove the step designations “(a)”, “(b)” and “( c)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Hindson et al., Geng et al. and Hollfelder et al. 
Claims 1-3, 5, 7, 8, 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US20150376609) in view of Geng et al. (WO2015069798) and Hollfelder et al. (WO2012156744). 
Hindson et al. teach methods of nucleic acid analysis comprising co-partitioning cells with different types of reagents including lysis reagents, polymerases and oligonucleotides in discrete volumes. They teach the volumes comprise gelling precursors that form gelled capsules that encapsulate cells and reagents when exposed to certain stimulus, such as a chemical like TEMED (e.g. para 0068, pg. 7; Fig.1). Subsequently, cells are lysed and the released nucleic acid content is then subjected to barcoding, amplification and sequencing (e.g. para 0006-0009, pg. 1; cells encapsulated with reagents in microcapsules as in para 0065-0068, pg. 6-7; reagents 
Furthermore, Hindson et al. teach cells are encapsulated in the gelled capsule or  entrained or held in the porous hydrogel matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7).
Furthermore, Hindson et al. teach contacting cells with lysis reagents prior to partitioning. Furthermore, they teach using lysis techniques that allow encapsulation of cells wherein the gelled capsule comprises a pore size sufficient to retain nucleic acids that are released after cell disruption (e.g. Similarly, lysis methods that employ other methods may be used, such as electroporation, thermal, acoustic or mechanical cellular disruption may also be used in certain cases, e.g., non-emulsion based partitioning such as encapsulation of cells that may be in addition to or in place of droplet partitioning, where any pore size of the encapsulate is sufficiently small to retain nucleic acid fragments of a desired size, following cellular disruption as in para 0070,pg. 7).
Furthermore, Hindson et al.  teach some oligonucleotide reagents are unique identifiers, i.e. barcodes, that are releasably attached to a degradable hydrogel bead that is co-partitioned 
In one embodiment, Hindson et al. teach cells are “ pre-encapsulated” prior to partitioning with barcoded beads (e.g. In accordance with the methods and systems described herein, the beads including the attached oligonucleotides are co-partitioned with the individual cells, such that a single bead and a single cell are contained within an individual partition… As described above, these cells may be suspended within an aqueous fluid, or may have been preencapsulated, prior to the partitioning process as in para 0083, pg. 9-10).
   Hindson et al. also teach oligonucleotides comprising unique identifiers facilitate analysis of cellular nucleic acid content, wherein the identifiers are different within a specific partition, or are the same in a specific partition but different from identifiers in other partitions (e.g. unique identifiers as in para 0076, pg. 8).  
 Furthermore, Hindson et al. teach the co-partitioned identifier oligonucleotides comprising targeted or random/ universal amplification primer sequences, including sequencing primers, which facilitates amplification of target nucleic acid (e.g. co-partitioned oligonucleotides can also comprise other functional sequences useful in the processing of the nucleic acids from the co-partitioned cells. These sequences include, e.g., targeted or random/universal amplification primer sequences for amplifying the genomic DNA from the individual cells within the partitions while attaching the associated barcode sequences, sequencing primers or primer recognition sites, hybridization or probing sequences, e.g., for identification of presence of the sequences or for pulling down barcoded nucleic acids, or any of a number of other potential functional sequences as in para 0078, pg. 8-9).

Therefore, Hindson et al. render obvious the limitations: method for analyzing nucleic acids within of a plurality of cells, the method comprising: flowing  the plurality of cells together with a material capable of forming  microspheres into a carrier fluid to form a plurality of droplets comprising microspheres encapsulating the cells , wherein each cell further contains a respective nucleic acid and wherein the plurality of microspheres are configured to retain  respective nucleic acids (e.g. encapsulation of cells that may be in addition to … droplet partitioning, where any pore size of the encapsulate is sufficiently small to retain nucleic acid fragments of a desired size, following cellular disruption as in para 0070,pg. 7); re-emulsifying, into droplets with supports comprising barcodes, the microspheres retaining nucleic acids of the cells (e.g. co-partitioning barcoded beads with pre-encapsulated cells in fluidic droplets as in para 0083, pg. 9-10); labeling the nucleic acids within re-emulsified droplets using at least the barcodes of the supports  as required by claim 1. 
Furthermore, Hindson et al. render obvious the limitations: method for analyzing nucleic acids of a plurality of cells, the method comprising: flowing the plurality of cells together with a material capable of forming microspheres into a carrier fluid to form a plurality of droplets comprising microspheres encapsulating the cells, wherein each cell further contains a respective nucleic acid and wherein the plurality of microspheres are configured to retain respective nucleic acids; re-emulsifying, into droplets with supports comprising barcodes, the microspheres retaining nucleic acids of the cells as recited in claim 14.
 method for analyzing nucleic acids of a plurality of cells, the method comprising: generating a plurality of droplets comprising microspheres and the plurality of cells, wherein each cell further contains a respective nucleic acid and wherein the plurality of microspheres are configured to retain respective nucleic acids; breaking the plurality of droplets, and collecting the microspheres in an aqueous fluid; re-emulsifying, into droplets with supports comprising barcodes, the microspheres retaining nucleic acids of the cells as recited in claim 20.
Furthermore, Hindson et al. teach releasing barcoded oligonucleotides from beads that are co-partitioned with pre-encapsulated cells and using primer regions of these oligonucleotides to incorporate barcodes in target nucleic acids (e.g. para 0008, pg. 1; para 0079,pg. 9; These sequences include, e.g., targeted or random/universal amplification primer sequences for amplifying the genomic DNA from the individual cells within the partitions while attaching the associated barcode sequences, sequencing primers or primer recognition sites, hybridization or probing sequences, e.g., for identification of presence of the sequences or for pulling down barcoded nucleic acids, or any of a number of other potential functional sequences as in para 0078, pg. 8-9; para 0083, pg. 9-10).
 Therefore, they render obvious the limitation: further comprising: prior to labeling the nucleic acids retained within the microspheres using at least barcodes of the supports, disrupting the supports to release barcodes from the supports as recited in claim 11.
Furthermore, they render obvious the limitation: wherein in (a), the microspheres configured to retain a respective nucleic acid do not comprise barcodes (e.g. pre-encapsulated cells as in para 0083, pg. 9-10) as recited in claim 13.
claims 1, 14 and 20:
As noted above, Hindson et al. teach methods of nucleic acid analysis comprising encapsulation of cells within gelled droplets and subsequent cell lysis such that nucleic acids are retained in the gel droplet (e.g. para 0065-0068,pg. 6-7; para 0070,pg. 7).
Like Hindson et al., Geng et al. and Hollfelder et al. teach droplet-based methods of generating gel microcapsules comprising cells or cellular content.
Prior to the effective filing date of the claimed invention, Geng et al. teach a method comprising encapsulation of single cells in gelled droplets. The encapsulated cells are subjected to lysis conditions (i.e. incubated in lysis buffer) which results in release of cellular nucleic acid content into the gelled droplet and subsequently subjected to conditions to facilitate PCR amplification of released nucleic acid content (i.e. incubated in solution comprising PCR reagents which are capable of diffusing through the gel matrix of the gelled droplet). The resultant amplicons are subjected to further analysis (e.g. entire Geng reference and especially para 0044, pg. 10; Fig. 1).
 Furthermore, Geng et al. teach the lysis regents include Proteinase K (e.g. para 0049,pg. 12-13).
Additionally, Hollfelder et al. teach methods comprising generating aqueous droplets comprising cells containing target nucleic acids, lysing agent and gel precursor solution in a microfluidic device(e.g. Fig. 3), allowing the gel precursor to solidify to yield a gel droplet comprising a cell and lysing agent; allowing lysis of the cell within the gel droplet that resides within the aqueous droplet; breaking the aqueous emulsion to isolate gel droplets comprising 
Hollfelder et al. also teach that re-emulsification of gel droplets for further analysis is known in the art. Hollfelder also teaches the merits of re-encapsulating gel droplets (e.g. lines 27-28, pg. 12; The principle of combining microfluidic droplets and gel beads also minimised the
 complexity and number of microfluidic devices. Simple re-encapsulation of gel beads into droplets replaced the need for a fusion device and the coating of the beads with a polyelectrolyte complex allowed the gel beads to be further sealed as in lines 14-19, pg. 39; lines 10-25, pg. 40; lines 13-15, pg. 46; step 5 of Fig 4).
Hollfelder et al. also teach embodiments comprising conducting isothermal amplification using reagents including primers that diffuse into gel beads to facilitate amplification of target nucleic acid that is retained in the gel beads (e.g. Techniques for isothermal amplification in agarose gels are well known in the art as in lines 32-33, pg. 8; lines 35-36, pg. 39- lines 1-4, pg. 40; lines 22-36, pg. 52- lines 1-17, pg. 53). 	

Furthermore, as Hindson et al., Geng et al. and Hollfelder et al. all teach analysis of nucleic acids released from cells encapsulated in gel droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. comprising providing fluidic partitions comprising preencapsulated cells comprising target nucleic acids and barcoded oligonucleotides that are releasably attached to hydrogel beads and that function as primers to incorporate barcodes in target nucleic acids and to include subjecting cells within gel droplets to lysis conditions, releasing target nucleic acids from lysed cells within gel droplets and re-emulsifying the gel droplets comprising cellular nucleic acid content for further analysis wherein primers are able to diffuse into the gel droplets as taught by Geng et al. and Hollfelder et al. because Hollfelder et al. teach 
Therefore, as Geng et al. teach release and retention of cellular nucleic acid content within a gel droplet for further analysis is known in the art  and Hollfelder et al. teach a method is known in the art comprising forming gel beads comprising cells in a droplet emulsion; breaking that emulsion for further analysis of cellular nucleic acid content within the gel beads and subsequently re-emulsifying the gel droplets in a another set of fluid droplets prior to further analysis, the combined teachings of Hindson et al., Geng et al.  and Hollfelder et al. render obvious the limitations: a method for analyzing nucleic acids of a plurality of cells, the method comprising: flowing the plurality of cells together with a material capable of forming microspheres into a carrier fluid to form a plurality of droplets comprising microspheres encapsulating the cells, wherein each cell further contains a respective nucleic acid and wherein the plurality of microspheres are configured to retain respective nucleic acids; breaking the plurality of droplets, and collecting the microspheres retaining respective nucleic acids of the claim 1.
Furthermore, the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious claims 14 and 20.
Furthermore, as Hindson et al., Geng et al. and Hollfelder et al. all teach lysis of encapsulated cells and retention of nucleic acids that are released after cell disruption (e.g. para 0070, pg. 7, Hindson; para 0044, pg. 10; Fig. 1, Geng; lines 32-33, pg. 8; lines 35-36, pg. 39- lines 1-4, pg. 40; lines 22-36, pg. 52- lines 1-17, pg. 53, Hollfelder), the combined teachings of Hindson et al., Geng et al.  and Hollfelder et al. obvious the limitation: wherein the microspheres comprise polymer networks that prevent the nucleic acids from diffusing out of the microspheres as recited in claim 2.
  Furthermore, the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious the limitation: wherein at least one of the plurality of cells is encapsulated within the microsphere within the droplet as recited in claim 3.
Furthermore, as Hollfelder et al. teach formation of gelled droplets prior to breaking the fluidic emulsion, the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious the limitation: further comprising: prior to (b), providing a physical or chemical stimulus to convert the material into the microsphere (e.g. the volumes comprise gelling claim 5.
Furthermore, the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious claim 7.
Furthermore, as Hindson et al. and Geng et al. both teach reagents for lysis such as proteases (e.g. peptidase as in para 0070, pg. 7; Proteinase K as in para 0071, pg. 7, Hindson; Proteinase K as in para 0049,pg. 12-13, Geng) and Hindson et al. teach reagents that impact enzyme function (e.g. chelating agent like EDTA as in para 0071, pg. 7), the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious the limitation: method of claim 7, wherein the lysis reagent is a protease, and further comprising: prior to (b), inactivating the protease as required by claim 8.
Furthermore, the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious the limitations: wherein labeling the nucleic acids retained within the microspheres comprises performing nucleic acid amplification reactions on the nucleic acids as recited in claim 12.
Furthermore, the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious claim 15.
Furthermore, combined teachings of Hindson et al., Geng et al. and Hollfelder et al. render obvious claim 17.



Hindson et al., Geng et al., Hollfelder et al. and Weitz et al.
Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al., Hollfelder et al. and Geng et al.,  as applied to claims 1-3, 5, 7, 8, 11-15, 17 and 20 above, and further in view of Weitz et al. (US20150298091).
The combined teachings of Hindson et al., Geng et al. and Hollfelder et al. as applied above are incorporated in this rejection.
The combined teachings of Hindson et al., Geng et al. and Hollfelder et al. teach a method comprising analysis of target nucleic acids within gelled beads comprising labelling target nucleic acids with barcodes.
However, the combined teachings of Hindson et al., Geng et al. and Hollfelder et al. do not expressly recite labelling with a first and second barcode as required by claims 9, 10 and 19.
Weitz et al. teach combinatorial barcoding of hydrogel beads comprising providing hydrogel beads comprising primers that complement a first barcode sequence and exposing these beads to a first set of barcodes in a first set of wells under conditions that allow incorporation of these barcodes by isothermal amplification. A second barcoding step is also conducted using primers distributed in a second set of wells (e.g. para 0278-0279, pg. 27-28).
 Therefore, Weitz et al. render obvious the limitation: wherein labeling the nucleic acids retained within the microspheres comprises: for at least one of the nucleic acids, generating a labeled nucleic acid comprising a first barcode and a second barcode as recited in claim 9.
Furthermore, Weitz et al. render obvious claim 19.
claim 10.
As both Hollfelder et al. and Weitz et al. teach amplification using nucleic acids encapsulated in gel beads, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al., Geng et al. and Hollfelder et al. comprising isolating the gel beads containing target nucleic acid for further analysis to include exposing gel beads comprising nucleic acid to conditions for labeling with a first and a second barcode  by isothermal amplification as taught by Weitz et al. because Hollfelder et al. teach polynucleotides within isolated gel beads may be further processed using different methods, including amplification (e.g. Following washing, the beads may be immediately subjected to further steps in the methods described as in lines 9-35, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 20, Hollfelder).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,501,739
Claims 1-3, 5, 7-15, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,501,739 in view of Hindson et al. (US20150376609); Geng et al. (WO2015069798); Hollfelder et al. (WO2012156744) and Weitz et al. (US20150298091).
In the instant case, claims 1-6 of U.S. Patent No. 10,501,739 recite a method comprising providing a plurality of molecular barcodes on a microsphere support and a plurality of cells  in a carrier fluid in an emulsion; capturing nucleic acids from the cells to microsphere supports; breaking this first emulsion to collect  microsphere supports; re-emulsifying and labeling the capture nucleic acid with the associated barcode.
Claims 1-6 of U.S. Patent No. 10,501,739 do not expressly teach flowing cells with material capable of forming a microsphere into a carrier fluid to form a plurality of droplets comprising microspheres encapsulating the cells as required by the instant claims.
 However, this feature is known in the art. As noted in the current rejections, Hindson et al., Geng et al. and Hollfelder et al. render obvious instant claims 1-3, 5, 7, 8, 11-15, 17 and 20. Additionally, Weitz et al. render obvious instant claims 9, 10 and 19.
Therefore, as claims 1-6 of U.S. Patent No. 10,501,739, Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. all teach analysis of cellular nucleic acid content in an emulsion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-6 of U.S. Patent No. 10,501,739 to include the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al.  comprising forming gel-encapsulated nucleic acid populations that are labeled with barcodes 

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments in reference to previously cited art, these arguments are not persuasive. 
 As noted in the current rejections, the teaching of Hindson et al. is not relied upon for the requirement of re-emulsification. 
Furthermore, Hollfelder et al. teach that re-emulsification of gel droplets for further analysis is known in the art. Hollfelder also teaches the merits of re-encapsulating gel droplets (e.g. lines 27-28, pg. 12; The principle of combining microfluidic droplets and gel beads also minimised the complexity and number of microfluidic devices. Simple re-encapsulation of gel beads into droplets replaced the need for a fusion device and the coating of the beads with a polyelectrolyte complex allowed the gel beads to be further sealed as in lines 14-19, pg. 39; lines 10-25, pg. 40; lines 13-15, pg. 46; step 5 of Fig 4).
Furthermore, Hollfelder et al. teach methods are known in the art to encapsulate single cells with lysis reagents and subject to cell lysis in gelled droplets which reside within aqueous  The cell may be lysed during or after emulsification. For example, the reporter solution may include a lysis reagent which lyses the cell as in lines 29-34, pg. 4-lines 1-9, pg. 5).
However, in the interest of compact prosecution, as noted in the current rejections, the teachings of Geng et al. are applied to show that partitioning of single cells in gelled droplets and exposure to conditions that allow cell lysis and release of cellular nucleic acid content into the gelled droplet prior to further analysis, such as PCR amplification, is known in the art.

	Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639